Citation Nr: 0325213	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pernicious anemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
January 1980, and from March 1980 to October 1994.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In May 2002, the veteran 
testified before a Decision Review Officer at the RO in 
Pittsburgh.  

In a January 1996 rating action, among other things, the 
veteran was granted service connection for a right shoulder 
(rotator cuff) disorder and herpes progenitalis.  Both 
disabilities were evaluated as noncompensable.  In that 
decision the RO also denied service connection for a cervical 
spine disorder.  The veteran appealed the decision with 
respect to those issues.  

In February 1997, the RO granted service connection for a 
cervical spine disorder and assigned a 10 percent disability 
rating.  The veteran appealed the decision.  In August 1999, 
the RO increased the disability rating for a cervical spine 
disorder to 20 percent, and continued the disability ratings 
for a right shoulder disorder and herpes progenitalis.  That 
same month, the veteran withdrew his appeal with regard to 
those issues.  


REMAND

The Board undertook further development of this case pursuant 
to authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The development has been completed.  However, in view 
of the Federal Circuit's opinion, the case must be remanded 
for the following:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its most recent 
supplemental statement of the case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

